Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 6/16/2021.

As filed, claims 14-25 are pending; claims 7-13 are withdrawn; and claims 1-6 are cancelled.

Drawings
The drawings were received on 6/16/2021.  These drawings are acceptable.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 6/16/2021, with respect to claims 14-25, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection to the abstract and specification is withdrawn per amendments/remarks.

The § 112(b) indefinite rejection of claims 14-25 is withdrawn per amendments/remarks.

The § 103(a) rejection of claims 14, 15, 17-22, 24, and 25 by the combined teaching of Brown and Zahoor is maintained because the Examiner, in alternative, finds that Zahoor established that indirubin-3’-oxime as a pharmacophore can activate Wnt/β-catenin, which inherently increased bone mass and reversed bone loss in an ovariectomized mouse model of age-related osteoporosis, as well as demonstrating bone-restoration effect in non-aged-related osteoporosis (for details, see rejection below).  The compounds of Brown (e.g. substituted indirubin-3’-oxime, specifically 6-bromoindirubin-3’-oxime, etc.), which contained the abovementioned indirubin-3’-oxime pharmacophore, also demonstrated that the substitution on the indirubin-3’-oxime pharmacophore did not impact the abovementioned activation of Wnt/β-catenin.  According to the guidance in MPEP 2112(II), the abovementioned inherent feature of the Wnt/β-catenin activation need not be recognized within the compounds of Brown at the time of the invention.   

    PNG
    media_image1.png
    194
    719
    media_image1.png
    Greyscale

(Zahoor, abstract)


    PNG
    media_image2.png
    82
    353
    media_image2.png
    Greyscale
(Brown, pg. 13, paragraph 0109)

	Thus, it is prima facie obvious that substituted indirubin-3’-oxime, by containing the indirubin-3’-oxime pharmacophore, can increase bone mass and reversed bone loss in an ovariectomized mouse model of age-related osteoporosis, as well as demonstrating bone-restoration effect in non-aged-related osteoporosis.  
For the reasons stated above, in addition to the reasons set forth in the rejection of the previous office action, which is shown below, the 103 rejection is maintained.  

The § 103(a) rejection of claims 14-16 and 19-23 by the combined teaching of Saito and Zahoor is maintained because, as mentioned above in paragraph #6, it is prima facie obvious that substituted indirubin-3’-oxime, by containing the indirubin-3’-oxime pharmacophore, can increase bone mass and reversed bone loss in an ovariectomized mouse model of age-related osteoporosis, as well as demonstrating bone-restoration effect in non-aged-related osteoporosis.  
For the reasons stated above, in addition to the reasons set forth in the rejection of the previous office action, which is shown below, the 103 rejection is maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 15, 17-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teaching of:
(a)	U.S. Patent Application Publication No. 2016/0243077, hereinafter Brown; and
(b)	“Indirubin-3’-Oxime Reverses Bone Loss in Ovariectomized and Hindlimb-Unloaded Mice Via Activation of the Wnt/β-Catenin Signaling”, hereinafter Zahoor.
	
	Both abovementioned publications can be found in PTO-892 form mailed on 3/18/2021.

Regarding claims 14, 15, 17-22, 24, and 25:
Determining the scope and contents of the prior art:   
a)	Brown, for instance, teaches the following compounds as indirubin-3’-oxime derivatives, and several indirubin-3’-oxime derivatives has been shown to be GSK-3 antagonists and Wnt canonical pathway agonists. 

    PNG
    media_image3.png
    155
    514
    media_image3.png
    Greyscale
(paragraph 0120, compound 12)

 
    PNG
    media_image4.png
    217
    199
    media_image4.png
    Greyscale
(structure of abovementioned compound 12)



    PNG
    media_image5.png
    82
    343
    media_image5.png
    Greyscale
(pg. 19, compound 396)

    PNG
    media_image6.png
    204
    206
    media_image6.png
    Greyscale
(structure of abovementioned compound 396)


    PNG
    media_image2.png
    82
    353
    media_image2.png
    Greyscale
(pg. 13, paragraph 0109)

b)	Zahoor, for instance, teaches that intraperitoneal injection of indirubin-3’-oxime increased bone mass and reversed bone loss in an ovariectomized mouse model of age-related osteoporosis via activation of the Wnt/β-catenin signaling.  In addition, indirubin-3’-oxime restored mass and density of bone in hindlimb-unloaded mice compared with control, suspended mice, demonstrating bone-restoration effects in non-aged–related osteoporosis.  Lastly, indirubin-3’-oxime enhances osteoblast differentiation.


    PNG
    media_image1.png
    194
    719
    media_image1.png
    Greyscale

(abstract)

    PNG
    media_image7.png
    504
    745
    media_image7.png
    Greyscale

(pg. 1198, Fig. 1)

Ascertaining of the difference between the prior art and the claim at issue:   
a)	Brown, for instance, does not explicitly teach that the abovementioned substituted indirubin-3’-oximes has shown to increase bone mass/density and reverse bone loss in osteoporosis, as well as enhancing osteoblast differentiation.

b)	Zahoor, for instance, does not explicitly teach its indirubin-3’-oxime to be substituted.

Finding of prima facie obviousness --- rationale and motivation:   
prima facie obvious over the combined teaching of Brown and Zahoor.

Claims 14-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teaching of:
(a)	Synthesis of methoxy- and bromo-substituted indirubins and their activities on apoptosis induction in human neuroblastoma cells”, hereinafter Saito (see PTO-892 form mailed on 3/18/2021); and
(b)	Zahoor.


Regarding claims 14-16 and 19-23:
Determining the scope and contents of the prior art:   
a)	Saito, for instance, teaches the following compounds as indirubin-3’-oxime derivatives as chemotherapy drugs toward human neuroblastoma.

    PNG
    media_image8.png
    447
    314
    media_image8.png
    Greyscale
(pg. 5371, Figure 1, compound 15)

    PNG
    media_image9.png
    79
    518
    media_image9.png
    Greyscale
(abstract)

b)	Zahoor, for instance, teaches that intraperitoneal injection of indirubin-3’-oxime increased bone mass and reversed bone loss in an ovariectomized mouse model of age-related osteoporosis via activation of the Wnt/β-catenin signaling.  In addition, indirubin-3’-oxime restored mass and density of bone in hindlimb-unloaded mice compared with 


    PNG
    media_image1.png
    194
    719
    media_image1.png
    Greyscale

(abstract)


    PNG
    media_image7.png
    504
    745
    media_image7.png
    Greyscale
(pg. 1198, Fig. 1)
Ascertaining of the difference between the prior art and the claim at issue:   
a)	Saito, for instance, does not explicitly teach the abovementioned substituted indirubin-3’-oxime to increase bone mass/density and reverse bone loss in osteoporosis, as well as enhancing osteoblast differentiation.

b)	Zahoor, for instance, does not explicitly teach its indirubin-3’-oxime to be substituted.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the therapeutic utility of the substituted indirubin-3’-oximes of Saito, to include bone loss reversal in osteoporosis, as well as bone mass/density enhancement, as taught by Zahoor, in order to arrive at the instantly claimed process because there is a reasonable expectation of success that the substituted indirubin-3’-oximes of Saito can also reverse bone loss and enhance bone mass/density in osteoporosis.  The difference between the indirubin-3’-oximes of Saito and Zahoor is the substitution, wherein the indirubin-3’-oximes of Saito is substituted and the indirubin-3’-oxime of Zahoor is unsubstituted.  Both shared a common pharmacophore of indirubin-3’-oxime, and the therapeutic property of such pharmacophore, as taught by Zahoor, is Wnt activation, and such activation has shown to reverse bone loss and enhance bone mass/density in osteoporosis. All of which indicated that the instant process is prima facie obvious over the combined teaching of Saito and Zahoor.
Conclusion
Claims 14-25 are rejected.
Claims 7-13 are withdrawn.
Claims 1-6 are cancelled.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626